Citation Nr: 1028561	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that in correspondence dated in 
July 2010 the Veteran's service representative expressed the 
Veteran's desire to present testimony at a personal hearing 
before the Board at the Cleveland RO.  Pursuant to 38 C.F.R. 
§ 20.700 (2009), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
personal hearing with a Veterans Law Judge 
sitting at the RO as soon as practicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


